NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted January 18, 2017* 
                                 Decided January 19, 2017 
                                               
                                           Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                      
                         ILANA DIAMOND ROVNER, Circuit Judge 
                      
                         DIANE S. SYKES, Circuit Judge 
 
No. 16‐3097 
 
LAMONDRE MOORE,                                   Appeal from the   
      Plaintiff‐Appellant,                        United States District Court for the 
                                                  Eastern District of Wisconsin. 
      v.                                           
                                                  No. 14‐cv‐1446‐PP 
MICHAEL VAGNINI,                                   
      Defendant‐Appellee.                         Pamela Pepper, 
                                                  Judge. 
                                               

                                         O R D E R 

        LaMondre Moore, a Wisconsin inmate, appeals from the district court’s dismissal 
of his civil‐rights lawsuit alleging that Milwaukee police officer Michael Vagnini 
performed an illegal body‐cavity search during an arrest. The district court dismissed 
the complaint on the ground that it was barred by the statute of limitations. We affirm. 
 

                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3097                                                                            Page 2 
 
        In his complaint, which he filed November 17, 2014, Moore alleged that “[i]n year 
2008” Vagnini used excessive force in the course of arresting him. Moore said that while 
he was stopped at a gas station, Vagnini approached his truck, “broke the window[,] 
grabbed me by my throat[,] pulled me out of the car by my throat[,] threw me [o]nto the 
ground,” and then probed his anal cavity, all without probable cause. Body‐cavity 
searches in Wisconsin may be performed only by a medical professional and never in 
public. See WIS. STAT. § 968.255(2)(b), (3).   
 
        Civil‐rights lawsuits brought in Wisconsin under 42 U.S.C. § 1983, like Moore’s, 
are governed by the state’s six‐year statute of limitations for injuries to personal rights. 
Kennedy v. Huibregtse, 831 F.3d 441, 442 (7th Cir. 2016). Vagnini moved to dismiss the 
complaint on statute‐of‐limitations grounds, asserting that his only interaction with 
Moore in 2008 occurred on April 1 (this was reflected in a police report he attached to his 
motion), and that Moore’s complaint, filed November 17, 2014, came more than 
six months too late. Moore did not dispute that the search occurred on April 1, 2008, but 
he maintained that he did not know he had a right to relief until April 22, 2012, when he 
read the first in a series of news articles in the Milwaukee Journal Sentinel describing 
accusations that Vagnini had performed illegal body‐cavity and strip searches on others. 
(He attached copies of two of these articles, pulled from the Journal Sentinel’s website, to 
his response to Vagnini’s motion.) He argued that the statute of limitations should be 
tolled to that date under Wisconsin’s discovery rule, see John Doe 1 v. Archdiocese of 
Milwaukee, 734 N.W.2d 827, 835 (Wis. 2007), because that was the first time he realized 
that Vagnini’s search was illegal. Thus, according to Moore’s calculations, the limitations 
period should not expire until at least April 22, 2018. 
         
        The district court concluded that Wisconsin’s discovery rule did not apply and 
dismissed the case. The discovery rule, as its name suggests, tolls the statute of 
limitations until a plaintiff discovers or should have discovered an injury and the person 
responsible for it. Id. at 834–39; Pritzlaff v. Archdiocese of Milwaukee, 533 N.W.2d 780, 785–
86 (Wis. 1995). The rule did not apply in this case, the district court explained, because as 
of April 1, 2008, Moore “knew that what the defendant had done was not acceptable 
police behavior, and the plaintiff knew that he had been injured by that behavior,” and 
“[a]t that point, with that knowledge, his claim began to accrue.” 
         
        On appeal Moore rehashes his contention that Wisconsin’s discovery rule should 
extend the statute of limitations for his claims. But as the district court determined, 
Moore knew as of April 1, 2008, that he had suffered an injury and that knowledge 
foreclosed any assertion on his part that he did not “discover” his injury until April 2012. 
No. 16‐3097                                                                             Page 3 
 
See John Doe 1, 734 N.W.2d at 835. The news articles Moore submitted proved not that he 
was unaware of his injury or its cause at the time of the incident, only that he may have 
been unaware of his right to legal relief. But Moore did not need to know under what 
legal theory he had a claim, or even that he had a claim at all, to know that he had 
suffered harm. Saecker v. Thorie, 234 F.3d 1010, 1013 (7th Cir. 2000). He had “the statutory 
period to determine whether he [had] a claim and if so to prepare and file his suit, and 
that is time enough” given his knowledge of his injury and the person allegedly 
responsible. Id.; see also Claypool v. Levin, 562 N.W.2d 584, 591 (Wis. 1997). 
          
        We close with a procedural observation. Although the district court dismissed 
Moore’s complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure, its 
analysis relied on additional exhibits: the police report Vagnini submitted that 
established the date of the parties’ interaction and the Milwaukee Journal Sentinel 
coverage Moore submitted about the ongoing litigation against Vagnini. This reliance on 
matters outside the pleadings means that the court should have converted Vagnini’s 
motion to one for summary judgment and given the parties a “reasonable opportunity to 
present all the material that is pertinent” to such a motion. FED. R. CIV. P. 12(d); Miller v. 
Herman, 600 F.3d 726, 733 (7th Cir. 2010). But failure to follow that procedure “will not 
necessarily mandate reversal unless the record discloses the existence of unresolved 
material fact issues.” United States v. Rogers Cartage Co., 794 F.3d 854, 861 (7th Cir. 2015) 
(quoting Woods v. City of Chicago, 234 F.3d 979, 991 (7th Cir. 2000) (internal quotation 
marks omitted)). As described earlier, no issues of fact remain to be resolved—Moore 
had all the facts he needed to file his complaint within the limitations period but failed to 
do so. 
 
        The district court’s decision is properly understood as entering summary 
judgment against Moore under Rule 56 of the Federal Rules of Civil Procedure. See 
Miller, 600 F.3d at 732–33, 739. We MODIFY the judgment of the district court to reflect a 
dismissal of Moore’s claim under that rule and AFFIRM as modified.